DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 08/17/2020 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, the term “nominal” is a relative term which renders the claim indefinite.  The term “nominal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Here, the claim recites “a nominal flowrate”, but the adjective “nominal” is not defined in the specification and the term has multiple definitions many of which render the term relative, such as, stated but not necessarily corresponding exactly to the real value (i.e., a nominal value), and, functioning normally. 
For the purposes of examination, the limitation is interpreted to “functioning normally”, and further is interpreted to be met if the flowrate is within the claimed range at the claimed pressures of claim 8.
Further as to claim 6, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b), because it renders the scope of the claim 
As to claim 8, the limitation of “wherein ultrasonic transducer is connected to an AC power source with a frequency of about 100 kHz to about 1.5 MHz” renders the claim unclear and therefore indefinite, because it is unclear whether it is the AC power source that is within the claimed frequency range, or it is the ultrasonic energy that is produced by the ultrasonic transducer that is within the claimed frequency of about 100 kHz to 1.5 MHz, as recited in the Instant Specification [para. 0016].  
For the purposes of examination, the limitation is interpreted to be the claimed frequency range for the energy produced by the ultrasonic transducer, as recited in the Instant Specification [para. 0016]. 
Claim Objections
Claim 8 is objected to because of the following informalities: line 1 should read “wherein the ultrasonic transducer” in view of the recitation of “an ultrasonic transducer” in claim 1, which provides antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mintz et al. (US 6418960 B1).
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
1.    Mintz discloses a gas line 17 [Fig. 1; “liquid delivery system 10 used to provide vaporized precursor to a processing chamber 18”, col. 3, lines 63-66; “a liquid delivery system”, claim 16] cleaning system [“purge process”, col. 2, lines 43-52; “fluid purge assembly”, claim 19], comprising: 
a fluid system 35 [“fluid purge assembly”, claim 19; col. 4, lines 42-49] that comprises:
a fluid source 34 [“source of liquid purge 34”, col. 4, lines 42-49];
a fluid conduit (fluid line 15, isolation valve 36) connected to the fluid source 34, wherein the fluid source 34 is configured to cause a fluid to flow through an opening formed in the fluid conduit 15/36 [col. 4, lines 42-49];
a connector 13 with a first end and a second end, wherein the first end is configured to be connected to the fluid conduit 15/36 and the second end is configured to be coupled to a gas line 17 that is to be cleaned so that the opening in the fluid conduit is fluidly coupled to an inner surface of the gas line 17 that is to be cleaned [Fig. 1; col. 4, lines 46-51]; and
an ultrasonic transducer 50 coupled to the fluid conduit 15/36 to agitate a fluid disposed in the fluid conduit using an ultrasonic energy when the fluid provided from the fluid source flows through the opening in the fluid conduit 15/36 and contacts the inside surface of the gas line 17 [“ultrasonic transducer 50 may be coupled with […] the fluid purging assembly 3, or alternatively, […] may be mounted on one of all of the isolation valves, 30, 33, 36, and 38”, col. 6, lines 40-45; claim 19].
2.    Mintz discloses the system of claim 1, further comprising: 

a gas source 32 [col. 4, lines 42-53]; and
a gas source conduit 15 connected to the gas source 32 and to the first end of the connector 13 [col. 4, lines 42-53].
3.    Mintz discloses the system of claim 2, wherein the gas comprises at least one of nitrogen gas (N2), clean dry air (CDA), argon (Ar), hydrogen gas (H2), and helium (He) [“may be an inert gas such as nitrogen, argon”, col. 4, lines 51-53].
4.    Mintz discloses the system of claim 1, wherein the fluid system is configured to flow the fluid through the fluid conduit 15/36 to be connected to the first end of the connector 13 and the gas line 17 to be connected to the second end of the connector [Fig. 1; col. 4, lines 46-51].
5.    Mintz discloses the system of claim 4, wherein the ultrasonic transducer coupled to the fluid conduit 15/36 is configured to apply the ultrasonic energy to the fluid conduit to agitate the fluid [col. 6, lines 40-45; claim 19], and wherein the ultrasonic energy creates a mechanical energy that reverberates in the fluid conduit and propagates into the fluid to remove particles that may have formed on an inside surface of the gas line 17 and carry away particles inside the gas line [“(b) launching ultrasonic energy to the purging fluid within the liquid delivery system to enhance removal of processing liquids and contaminants from the liquid delivery system; and (c) pumping the processing liquid and the purging fluid from the liquid delivery system”, claim 26].
6.    Mintz discloses the system of claim 1, but fails to explicitly disclose:
wherein the fluid system has a nominal flow rate of about 0.5 L/min to about 20 L/min at a pressure of about 10 psi to about 80 psi.
However, the apparatus of Mintz is used for the same purpose as the instant invention (e.g., cleaning gas lines of a deposition apparatus), so the pressures and flow rates are inherently expected to be at least similar to the instant invention, and therefore the apparatus is expected to be capable of providing the cited pressures and flow rates.

7.    Mintz discloses the system of claim 1, wherein the fluid comprises at least one of deionized water (DIW), an acidic solution, a basic solution, and an organic solvent [“hexane”, col. 4, lines 54-56].
9.    Mintz discloses the system of claim 1, wherein the ultrasonic energy creates a mechanical energy that reverberates in the fluid conduit and propagates into the fluid [“(b) launching ultrasonic energy to the purging fluid within the liquid delivery system to enhance removal of processing liquids and contaminants from the liquid delivery system; and (c) pumping the processing liquid and the purging fluid from the liquid delivery system”, claim 26].
10.    Mintz discloses a gas line 17 [Fig. 1; “liquid delivery system 10 used to provide vaporized precursor to a processing chamber 18”, col. 3, lines 63-66; “a liquid delivery system”, claim 16] cleaning system [“purge process”, col. 2, lines 43-52; “fluid purge assembly”, claim 19], comprising:
a connector 13 having a first end and a second end [Fig. 1; col. 4, lines 46-51]; and 
a fluid system 35 [“fluid purge assembly”, claim 19; col. 4, lines 42-49] that comprises:
a fluid source 34 configured to flow a fluid through a fluid conduit 15/36 (fluid line 15, isolation valve 36) to be connected to the first end [Fig. 1; col. 4, lines 46-51; and
an ultrasonic transducer 50 coupled to the fluid conduit 15/36 configured to apply an ultrasonic energy to the fluid conduit to agitate the fluid [[“ultrasonic transducer 50 may be coupled with […] the fluid purging assembly 3, or alternatively, […] may be mounted on one of all of the isolation valves, 30, 33, 36, and 38”, col. 6, lines 40-45; claim 19], 
wherein the ultrasonic energy creates a mechanical energy that reverberates in the fluid conduit and propagates into the fluid to remove particles that may have formed on an inside surface of a gas line to be connected to the second end and carry away particles inside the gas line 17 [“(b) launching .

Claim 8 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mintz et al. (US 6418960 B1), as applied to claims 1-7 and 9-10 above, and as evidenced by Crest Ultrasonic (“Generators”, WayBackMachine printout of ultrasonicsindia.com/generators.html as archived 07/07/2011).
8.    Mintz discloses the system of claim 1, wherein ultrasonic transducer is connected to an AC power source with a frequency of about 25 kHz to about 200 kHz, preferably greater than 40 kHz [“about 25 kHz to about 200 kHz, preferably greater than about 40 kHz”, claim 23], which overlaps with, has an endpoint within, and further has an explicit example within the claimed range, and therefore anticipates the claimed range of about 100 kHz to about 1.5 MHz. See MPEP 2131.03, I. 
Mintz fails to explicitly disclose the ultrasonic transducer is connected to an AC power source.
However, Mintz discloses an ultrasonic transducer suitable for the system is “the Vibra-bar XG-250-3 transducer and is available from Crest Ultrasonics Corp., located in Trenton, N.J.” 
As evidenced by Crest Ultrasonic (https:// ultrasonicsindia.com/generators.html), the XG-250-3 ultrasonic generator is powered by an AC power source, in particular, a 120V current alternating at 50-60 Hz. See below screenshot from WayBackMachine printout of ultrasonicsindia.com/generators.html archived 07/07/2011). 

    PNG
    media_image1.png
    136
    698
    media_image1.png
    Greyscale

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show systems for ultrasonic cleaning of internal passages [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.